Bigelow, J.
The court of common pleas had no jurisdiction of the award in this case. It was not returned within the time limited by the submission, and the court had no authority to receive it afterwards. The filing of this award in the clerk’s office within the year gives it no validity. By the express terms of a submission under the Rev. Sts. c. 114, § 2, it must be returned to the court. This can be done only at a term or session. Eaton v. Framingham, 6 Cush. 245. The clerk has no authority to receive it, nor are the parties required to take notice of the award, or any proceedings under it, except in court. This is *302manifest from § 10 of the statute, which provides that it may be returned at any term or session within the time limited by the submission, during which parties are required to attend without notice. But after that time parties cannot be called on to answer to an award, nor can the court take cognizance of it.
This is not a case where any act of the parties can operate as a waiver, so as to give validity to the award. Heath v. Tenney, 3 Gray, 380. Eddy’s case, 6 Cush. 28. The jurisdiction of the court depends on a strict compliance with the requisites of the statute. It is true that by § 6 it is provided that the time within which an award may be made and reported may be varied by the agreement of the parties. But a mere waiver of a right is not equivalent to an express agreement. Besides, this provision is intended only to enable parties to fix a longer or shorter time for the making and return of an award, than the term of one year prescribed in the form of submission in § 2. But it is clear that such variation cannot be made by paroi. It would be contrary to the whole tenor of the statute to hold that so essential an element in the submission, as the time within which the arbitrators had authority to hear the parties, might be left to the vagueness and uncertainty of paroi proof. We doubt very much whether any change in the time limited originally in a submission can be subsequently varied without an agreement in writing, and the formality of an acknowledgment before a justice of the peace. However this may be, it is clear that acts, which in ordinary cases might amount to a waiver of a right, cannot enable the court to take jurisdiction of an award, which, on its face, was not returned within the time required by law.

Judgment for the defendants.